United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-2463
                                 ___________

Erik Becerra,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
John Doe, Woodbury Supervisor of        *
Police Officers; Police Officer John    * [UNPUBLISHED]
Doe, Woodbury; Police Officer John      *
Doe, Woodbury; S. Schnieder, MN         *
State Trooper; Fran Schmitz; Nicholas *
Krueger, St. Croix Wis. Police Officer, *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: March 5, 2010
                               Filed: March 25, 2010
                                ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       In this 42 U.S.C. § 1983 action involving allegations that law enforcement
officers used excessive force in arresting him, Erik Becerra appeals the district
court’s1 adverse grant of summary judgment. Following careful de novo review, see

      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jeanne J. Graham, United States Magistrate Judge for the District of Minnesota.
Ramlet v. E.F. Johnson Co., 507 F.3d 1149, 1152 (8th Cir. 2007), we conclude that
Becerra did not establish a genuine issue of material fact regarding the objective
reasonableness of defendants’ use of force, see Nance v. Sammis, 586 F.3d 604, 609-
10 (8th Cir. 2009) (claim that officers used excessive force during arrest properly
analyzed under Fourth Amendment; objective reasonableness of officers’ use of force
is evaluated by looking at totality of circumstances confronting officers, including
severity of crime at issue, whether suspect poses immediate threat to safety of officers
or others, and whether he is actively resisting arrest or attempting to evade by flight);
Wertish v. Krueger, 433 F.3d 1062, 1066-67 (8th Cir. 2006) (given driver’s erratic and
dangerous driving for many miles on public highway, ignoring flashing lights and
wailing siren, officer could reasonably have suspected driver was fleeing under
influence of drugs or alcohol and therefore posed serious threat to public safety; minor
bruises and scrapes and aggravation of previous condition were de minimis injuries
that supported conclusion that officer did not use excessive force); cf. Wilkins v.
Gaddy, 2010 WL 596513, *1 (U.S. Feb. 22, 2010) (No. 08-10914) (per curiam) (in
prisoner’s § 1983 action, reaffirming holding that nature of force, and not extent of
injury, is what ultimately counts in excessive force case). In addition, the court cited
the appropriate criteria and did not abuse its discretion in denying Becerra’s motion
for appointed counsel. See Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir.
2006) (standard of review; relevant criteria).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-